11/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to both an apparatus and method of use.  The claim is draw to both an apparatus and a method of using the apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the claim recites the phrase “an apparatus that measures thickness of a liquid layer by the method as set forth in claim 11”.  The claim is drawn to both an apparatus and a method of using the apparatus.  MPEP 2173.05(p)(II) explains, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  One of ordinary skill in the art would not be apprised of when the claim in infringed: (1) when one provides a device that anticipates the limitations of the device, or (2) when the device is used in a method according to the claim?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Hidaka et al. (JP 2017118049) in view of Inamura et al. (JP 2005201634).
With respect to claims 11 and 18, Hidaka discloses an apparatus and method of measuring thickness of a liquid layer comprising providing a light source producing a light beam to a liquid layer disposed on a surface of a member, providing a light sensor detecting reflected light, and providing an analyzing means for analyzing the reflected light according to a spectral interference method to determine the thickness of the liquid layer (P. 0030-0031).  While Hidaka discloses using an interference method to determine thickness, Hidaka does not explicitly disclose using a curve fitting technique for determining the thickness from the measured spectral interference data.  In same field of film thickness determination by way of the spectral interference method, Inamura discloses it is known to determine a film thickness using a curve fitting technique, with the benefit of performing a non-contact measurement across a range of measurement data (P. 0003-0004).  In view of the non-invasive thickness measurement method disclosed by Inamura, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hidaka.
With respect to claim 12, the method of claim 11 fails to explicitly recite a step of providing a specific liquid for measurement. Rather, the claim merely recites the method applied to a liquid layer disposed on a surface of a member.  The nature of layer does not meaningfully change the measurement method disclosed by Hidaka, and it would have been obvious to one of ordinary skill in the art at the time of the invention to apply to the method to an application at hand. For example, metal-containing layers are well known in the art of semiconductor wafer manufacturing, as disclosed in the thickness measuring methods of Hidaka and Inamura.
With respect to claim 13, Hidaka discloses a thickness of 11 microns or less (e.g. 10 microns; P. 0045).
With respect to claim 14, Hidaka does not explicit disclose a value of surface roughness of the member.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method of thickness measurement to a variety surface members as based on the application at hand in order to increase the utility of the disclosed method.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a portable sensor device in order to increase the configurability of the sensor system disclosed therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (JP 2017118049) in view of Inamura et al. (JP 2005201634), further in view of Yan et al. (CN107449380A).
With respect to claim 15, Hidaka does not disclose a wherein the member is a rail on which a bearing travels.  In the same field of film thickness measurement, Yan discloses an apparatus and method for measuring a ball bearing oil film thickness (P. 26-42; Figure 1), comprising: providing an ultrasonic sensor 6 placed within the bearing inner ring groove (i.e. rail), the sensor fixed in the sensor holder, the sensor suspended within the groove A of the slotted inner ring, and with the sensor and wiring at rest, wherein a measurement of the oil film thickness can be carried out under operating conditions of the bearing, whereby the servo motor is activated until stable, the lubricant oil distribution is substantially stable, and the miniature ultrasonic sensor is activated to detect and record the oil film thickness at several measurement locations.  In light of the ability to maintain proper function of a bearing apparatus in real-time as taught by the monitoring apparatus and method of Yan, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hidaka.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (JP 2017118049) in view of Inamura et al. (JP 2005201634), Yan et al. (CN107449380A), and D4 (JPH0222952 (U), e.f.d. 1990/02/15).
Regarding claim 16, the previously combined references do not specify the rail on which the bearing travels as that of a tenter apparatus.  However, measuring a lubrication degree of a bearing in a tenter devices is known in the art (P4, L12-17; P7, L1-11; P11, L14; Fig. 2, 4).  In view of the known application of the same methods, it would have been obvious to one of orinary skill in the art at the time of the invention to combine with the other cited teachings.
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art fails to disclose or suggest, in combination with the other claimed steps: a method of producing a film comprising a step of stretching the film with a tenter apparatus having a mechanism in which bearings travel on rails, wherein a liquid layer satisfying Equation (1) is formed on a traveling path of the bearings on each rail wherein h (um) is the thickness of the liquid layer measured by the method as described in claim 11, h1 (um) being the surface roughness of the rail, and h2 (km) being the surface roughness of the bearings:
            
                2
                
                    
                        
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                        
                            2
                        
                    
                    +
                     
                    
                        
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                        
                            2
                        
                    
                
                 
                ≤
                h
                 
                ≤
                 
                10
                
                    
                        
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                        
                            2
                        
                    
                    +
                     
                    
                        
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                        
                            2
                        
                    
                
            
        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877